889 So. 2d 998 (2004)
Willie James MONTGOMERY, Appellant,
v.
James V. CROSBY Jr, Secretary, Florida Department of Corrections, Appellee.
No. 1D04-4147.
District Court of Appeal of Florida, First District.
December 23, 2004.
Appellant, pro se.
Charlie Crist, Attorney General and Louis A. Vargas, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's order, dated October 25, 2004, the Court finds that the proper avenue for review of the order on appeal is by Petition for Writ of Certiorari. See Sheley v. Florida Parole Commission, 720 So. 2d 216, 217 (Fla.1998). However, as the appellant has filed such a petition challenging the instant order in case number 1D04-3973, this case is duplicative of the proceedings in that case. Accordingly, the instant appeal is hereby DISMISSED without prejudice for the Court to consider the petition filed in case number 1D04-3973. See Cheatham v. Decker, 751 So. 2d 176 (Fla. 1st DCA 2000).
ALLEN, DAVIS and BENTON, JJ., concur.